Citation Nr: 0002753	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  95-17 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1972, including service in the Republic of Vietnam from March 
1969 to January1970.

On July 15, 1998, the Board of Veteran's Appeals (Board) 
issued a decision which the appellant appealed to the United 
States Court of Appeals for Veterans Claims (Court).  On 
February 24, 1999, the Court remanded the case to the Board 
for another opinion, taking into consideration matters raised 
in its order.


REMAND

Since the Court's order remanding the case to the Board, 
additional argument has been submitted by the appellant, 
including the assertion that the last VA psychiatric 
examination was conducted in April 1997, that such findings 
are stale, and that a current examination is warranted.  In 
view of the passage of time since that last VA psychiatric 
examination was conducted, the Board agrees that remand for a 
current VA psychiatric examination is in order.  

The record in this case shows that the veteran has 
psychiatric diagnoses which include PTSD; alcohol dependence; 
history of mixed substance abuse, [including] alcohol, 
cannabis, amphetamines, barbiturates, and LSD; nicotine 
dependence; and polydrug abuse, in remission; and that 
service connection is in effect for PTSD.  

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West,  11 
Vet. App. 181, 182 (1998) (per curiam), citing  Mitchem v. 
Brown,  9 Vet. App. 136, 140 (1996).  For that reason, the 
Board is unable to distinguish, based upon the current 
record, that disability resulting from the veteran's service-
connected PTSD and that which is a product of his alcohol 
dependence; history of mixed substance abuse, [including] 
alcohol, cannabis, amphetamines, barbiturates, and LSD; 
nicotine dependence; and polydrug abuse, in remission.  
Further, the Board cannot determine whether the notation that 
the veteran's alcohol and substance abuse is in remission has 
been clinically established, or if that diagnosis is based 
entirely upon matters related by the claimant.  

The Board finds that the report of the additional VA 
psychiatric examination ordered herein should separate and 
describe the distribution of symptoms for each of the 
veteran's psychiatric disabilities found present, and should 
specifically provide an estimate of his GAF score based 
solely on his PTSD symptoms. 

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998). 

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for his 
service-connected PTSD since April 1998.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent private and VA 
clinical records identified by the 
veteran that have not been previously 
secured.  

2.  The veteran should then be scheduled 
for a special VA psychiatric evaluation 
by a board certified psychiatrist, if 
available, who is qualified to evaluate 
and diagnose PTSD.  The claims file must 
be made available to and be reviewed by 
the examiner prior to the examination.  
The examining psychiatrist should 
determine the nature, extent, and correct 
diagnosis of any psychiatric disabilities 
found present.  The psychiatric 
examination is to be conducted in 
accordance with the fourth edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), the findings 
reported in terms of multiaxial 
diagnoses, and a Global Assessment of 
Functioning (GAF) Score provided.  
Further, the examiner should describe the 
distribution of symptoms for each of the 
veteran's psychiatric disabilities found 
present, and should specifically provide 
an estimate of his GAF score based solely 
on his PTSD symptoms.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be implemented 
prior to returning the case to the Board.  

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
a rating in excess of 30 percent for 
PTSD, to include on an extraschedular 
basis, in light of the additional 
evidence obtained. 

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the 
regional office.  Quarles v. Derwinski,  
3 Vet. App. 129 (1992);  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.





 

